Citation Nr: 1227764	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-03 802	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a non-displaced fracture of the right third metatarsal.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

By a February 2011 Board decision, an application to reopen a previously denied claim was reopened, and the case was remanded for further evidentiary development.  The RO continued the previous denial in a May 2012 supplemental statement of the case (SSOC).  


REMAND

Pursuant to the February 2011 Board remand, the Veteran was afforded a VA examination in April 2011.  The examiner reviewed the Veteran's claims file and conducted a complete interview and physical examination of the Veteran.  Contemporaneous x-rays conducted of the Veteran's right foot revealed calcaneal enthesophytes.  The examiner diagnosed the Veteran with "status-post nondisplaced fracture of the right third metatarsal, well-healed, without evidence of residuals or sequelae; pes planus, mild; and plantar fasciitis."  The examiner further explained that the Veteran "currently demonstrates no significant degenerative joint disease (DJD) of the right foot (per most recent plain film x-ray of right foot)."  He explained that the current diagnosis of bilateral plantar fasciitis "would indicate that this is a condition of both feet and not specifically isolated to the right foot such as to indicate an acquired condition that is due to or a direct result of previous fracture, or injury, or trauma to the right foot that may have occurred while on active duty."  The examiner further stated that "[i]t is this examiner's opinion that, although the Veteran clearly has a history of sustaining a nondisplaced stress fracture of the right third metatarsal in 1970 while on active military duty, that this condition responded to appropriate treatment at the time and has healed without residuals or sequelae."  He therefore concluded, "[i]t is at least as likely as not that the Veteran's foot complaints and symptoms stem from his plantar fasciitis/pes planus condition."  He further opined, "there are no current residuals that are a direct result of this previous [in-service] injury."

The Board observes, however, that VA treatment records since May 2011 have subsequently been associated with the claims file which document a diagnosis of "mild arthritis of the tarsometatarsal joints of the right foot."  As these records post-date the April 2011 VA examination report, the examiner clearly did not have the opportunity to consider the more recent diagnosis of arthritis.  As indicated above, a diagnosis of arthritis of the right foot joints was not clearly indicated at the time of the April 2011 examination.  Therefore, the claims file should be returned to the VA examiner who conducted the April 2011 VA examination, so that he may provide an additional opinion following consideration of the May 2011 diagnosis of arthritis.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim; see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Additionally, on remand, the RO should attempt to obtain any pertinent ongoing treatment records.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of podiatric treatment that the Veteran may have received at the VA Medical Center in Des Moines, Iowa, or any other VA facility since July 2011.  All such available documents should be associated with the claims file.

2.  After the above development has been completed, the AOJ should arrange for the Veteran's claims file, including a copy of this remand, to be returned to the April 2011 VA examiner for a supplemental medical opinion.  (If the April 2011 VA examiner is unavailable, the claims file should be forwarded to a physician with appropriate expertise for the requested opinion.)  The examiner should review the Veteran's VA claims file and provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's currently diagnosed arthritis of right tarsometatarsal joints is, even in part, due to his in-service nondisplaced fracture of the right third metatarsal joint, or was otherwise caused or aggravated by the Veteran's military service.  If the reviewing physician determines that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims file.  The examiner should explain the opinion in the context of the record and any applicable medical principles.

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the claim for service connection.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

